











INVESTOR RELATIONS/CONSULTING AGREEMENT







This Consulting Agreement ("Agreement"), made and entered into this 4th of
April, 2007, by and between Sanguine Corp. (the "Company"), and LKB Partners,
LLC. ("Consultant"),




WITNESSETH




WHEREAS, the Company wishes to receive consulting services from Consultant from
time to time and Consultant is willing to provide such consulting services, and
Company and Consultant wish to enter into this Agreement to set forth the terms
and conditions on which services will be provided.




NOW, THEREFORE, the Company and Consultant hereby mutually covenant and agree as
follows:




1. Engagement of Consultant.   Consultant is hereby retained by the Company, and
Consultant hereby accepts such retainment, as a general advisor and consultant
to the Company for the compensation and on the terms and conditions hereinafter
expressed. Consultant shall perform investor relations consulting duties as are
set forth herein and include, but not be limited to:  registered representative
introduction and communication, institutional introduction and communication,
newsletter writer introduction and communication, equity placement advisement,
underwriter introduction, capital structure consulting, business plan
advisement, and other related consulting activities that may be required or
assigned to Consultant from time to time.




2. Consultant's Duties.   Consultant will make himself available for general
consultation at all reasonable times by telephone or correspondence, and will be
available at the Company's premises for up to eight days per month on
mutually-agreed dates. The Company agrees to give Consultant reasonable notice
of what Services it desires and when it desires them to be performed. In that
connection, the Company and Consultant agree to cooperate in resolving any
scheduling problems that may arise with respect to Consultant being available at
the times requested.




3. Compensation for Services.   The Company agrees to pay to Consultant the
following fees (collectively, the "Fee"):




(a) On the first day of each month falling within the Term, $8,000, and




(b) Four (4) Million Restricted 144 shares of the Company’s common stock issued
upon execution of this Agreement.  Company agrees to register said shares as
part of any registration it undertakes during the proceeding twelve months
following this Agreement’s execution.





--------------------------------------------------------------------------------




(c) Options to purchase up to an additional 5 million shares at a strike price
of $.06 per common share for a period of 24 months, unless extended by mutual
agreement of both parties, from the execution date of this Agreement.




In addition to the Fee, the Company shall reimburse Consultant for all agreed to
valid out-of-pocket expenses pre-approved by the Company, which shall be
reimbursed to Consultant.




4. Term.   The term of this Agreement (the "Term") shall begin on the date of
this Agreement and expire on the last day of the fifteen month following its
executed signature,  provided that it may be extended by mutual agreement in
writing for additional one-year terms and may be terminated during the Term as
provided in Section 6 hereof.




5. Duties of Consultant Relating to Consulting Services.   Consultant shall at
all times be acting and performing hereunder as an independent contractor. In
connection with the performance by Consultant of Services, the Company shall not
have or exercise any control or direction over the Services performed by
Consultant, and will not in any way supervise or control his activities.
Consultant shall perform all of the Services herein provided for relying on his
own experience, knowledge, judgment and techniques. Consultant shall not, in the
performance of his duties, be managed or advised concerning the same by the
Company. Consultant will not be acting as the employee, agent, partner, servant
or representative of the Company, and Consultant will not have any authority to
bind the Company or any subsidiary of the Company in any manner.




6. Termination of Agreement.   Notwithstanding that the Term shall not have been
completed, the Company may terminate this Agreement (a) upon the death of
Consultant, (b) if Consultant should be incapacitated by illness or any other
matter from performing his duties hereunder for a continuous period of sixty
days, or (c) for cause by delivery by the Company to Consultant of notice
specifying such cause. If this Agreement is terminated, the Company shall only
be obligated to make payments of Fee due on a pro rata basis to the date of
termination.




7. Confidential Information.   Consultant agrees that, during the Term and at
all times after the termination of this Agreement for whatever reason, he will
treat as confidential and maintain in confidence all information relating to the
business of the Company, including without limitation the identity of the
customers and suppliers of the Company, the Company's arrangements with such
suppliers and customers, and technical data relating to the Company's products
and services. In addition, Consultant agrees that, without the prior written
approval of the Company, he will not disclose any such information at any time
to any person, corporation, association or other entity except authorized
personnel of the Company or a subsidiary of the Company. Upon the termination of
this Agreement for any reason, Consultant will not take or retain from the
premises of the Company or any subsidiary of the Company any records, files or
other documents, or copies thereof, relating in any way to the business
operations of the Company or any subsidiary of the Company. It is expressly
agreed that the remedy at law for breach of the agreements set forth in this
Section  is inadequate and that the Company shall, in addition to any other
available remedies (including, without limitation, the right of offset), be
entitled to injunctive relief to prevent the breach or threatened breach
thereof.





--------------------------------------------------------------------------------




8. Assignability.   The Company shall have the right to assign this Agreement to
any subsidiary of the Company and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by or against said assigns. The
rights, benefits and obligations of Consultant under this Agreement are personal
to him, and no such rights, benefits or obligations shall be subject to
voluntary or involuntary alienation, assignment or transfer.




9. Governing Law; Consent to Jurisdiction.   This Agreement shall be deemed to
have been made under, and shall be construed and interpreted in accordance with,
the laws of the State of California, excluding any conflicts-of-law rule or law
which might refer such construction and interpretation to the laws of another
state, republic or country. The parties hereby submit to the jurisdiction of the
state and federal courts in , California and waive any right to which they might
be entitled to submit any dispute hereunder to the courts of another state,
republic or country.




11. Modifications; Waiver.   This Agreement shall not be amended or modified
except by written instrument executed by the Company and Consultant. The failure
of the Company or Consultant to insist upon strict performance of any provision
hereof shall not constitute a waiver of, or estoppel against asserting, the
right to require such performance in the future, nor shall a waiver or estoppel
in any one instance constitute a waiver or estoppel with respect to a later
breach of a similar nature or otherwise.




12. Remedies.   The remedies accorded to the parties by this Agreement are in
addition to, and not in lieu of, all other remedies to which the parties may be
entitled at law or in equity.




13. Inconsistent Obligations.   Consultant represents and warrants that, at the
date of this Agreement, he has no obligations that are inconsistent with those
of this Agreement.




14. Sole Agreement.   All prior negotiations and agreements between the parties
hereto relating to the transactions, employment and services contemplated hereby
are superseded by this Agreement, and there are no representations, warranties,
understandings or agreements with respect to such transactions, employment or
services other than those expressly set forth herein.




15. Severability.   If any of the terms or conditions of this Agreement are held
by any court of competent jurisdiction to be unenforceable or invalid, such
unenforceability or invalidity shall not render unenforceable or invalid the
entire Agreement. Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be unenforceable or
invalid, the rights and obligations of the parties shall be construed and
enforced accordingly, and this Agreement shall thereupon remain in frill force
and effect.




IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the day and year first above written.







/s/Frank Marra

LKB Partners, LLC

Frank Marra, Managing Member





--------------------------------------------------------------------------------










Sanguine Corp.




By: Thomas C. Drees

Its: Duly Authorized Representative






